966 So. 2d 609 (2007)
William ALCORN, Jr., et al.
v.
CITY OF BATON ROUGE, Through the BATON ROUGE CITY POLICE DEPARTMENT.
Albert Burns
v.
City of Baton Rouge, Through the Baton Rouge City Police Department.
No. 2007-CC-1740.
Supreme Court of Louisiana.
November 2, 2007.
In re Baton Rouge, City of et al.; Baton Rouge City Police Dept.;  Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. I, Nos. 431,647, 432,170; to the Court of Appeal, First Circuit, No. 2007 CW 1014.
Denied.
TRAYLOR, J., would grant.